          Case 6:19-cv-06904-LJV Document 22 Filed 01/04/21 Page 1 of 11




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 GEORGIA H., 1

               Plaintiff,

          v.                                            19-CV-6904-LJV
                                                        DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

               Defendant.



      On December 13, 2019, the plaintiff, Georgia H. (“Georgia”), brought this action

under the Social Security Act (“the Act”). She seeks review of the determination by the

Commissioner of Social Security (“Commissioner”) that she was not disabled. 2 Docket

Item 1. On May 18, 2020, Georgia moved for judgment on the pleadings, Docket Item

16; on August 10, 2020, the Commissioner responded and cross-moved for judgment




      1  To protect the privacy interests of social security litigants while maintaining
public access to judicial records, this Court will identify any non-government party in
cases filed under 42 U.S.C. § 405(g) only by first name and last initial. Standing Order,
Identification of Non-government Parties in Social Security Opinions (W.D.N.Y. Nov. 18,
2020).
      2   Georgia applied for both Social Security Income (“SSI”) and Disability Insurance
Benefits (“DIB”). One category of persons eligible for DIB includes any adult with a
disability who, based on her quarters of qualifying work, meets the Social Security Act’s
insured-status requirements. See 42 U.S.C. § 423(c); see also Arnone v. Bowen, 882
F.2d 34, 37-38 (2d Cir. 1989). SSI, on the other hand, is paid to a person with a
disability who also demonstrates financial need. 42 U.S.C. § 1382(a). A qualified
individual may receive both DIB and SSI, and the Social Security Administration uses
the same five-step evaluation process to determine eligibility for both programs. See
20 C.F.R §§ 404.1520(a)(4) (concerning DIB); 416.920(a)(4) (concerning SSI).
           Case 6:19-cv-06904-LJV Document 22 Filed 01/04/21 Page 2 of 11




on the pleadings, Docket Item 19; and on August 31, 2020, Georgia replied, Docket

Item 20.

       For the reasons that follow, this Court grants Georgia’s motion in part and denies

the Commissioner’s cross-motion. 3


                                STANDARD OF REVIEW


       “The scope of review of a disability determination . . . involves two levels of

inquiry.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). The court “must first

decide whether [the Commissioner] applied the correct legal principles in making the

determination.” Id. This includes ensuring “that the claimant has had a full hearing

under the . . . regulations and in accordance with the beneficent purposes of the Social

Security Act.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)). Then, the court “decide[s] whether the

determination is supported by ‘substantial evidence.’” Johnson, 817 F.2d at 985

(quoting 42 U.S.C. § 405(g)). “Substantial evidence” means “more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the

substantial evidence standard to uphold a finding of no disability creates an




       3This Court assumes familiarity with the underlying facts, the procedural history,
and the ALJ’s decision and will refer only to the facts necessary to explain its decision.

                                             2
        Case 6:19-cv-06904-LJV Document 22 Filed 01/04/21 Page 3 of 11




unacceptable risk that a claimant will be deprived of the right to have her disability

determination made according to correct legal principles.” Johnson, 817 F.2d at 986.


                                       DISCUSSION


       Georgia argues that by “reject[ing] the only examining opinion” in the record and

therefore relying on his own lay judgment, the ALJ erred in determining her residual

functional capacity (“RFC”). See Docket Item 16-1. This Court agrees.

       When determining a plaintiff’s RFC, an ALJ must evaluate every medical opinion

received, “[r]egardless of its source.” 20 C.F.R. § 404.1527(c). An ALJ may not reject

or discount the opinion of a medical professional unless other competent medical

evidence in the record supports that decision. See Balsamo v. Chater, 142 F.3d 75, 81

(2d Cir. 1998). And an “ALJ cannot substitute his own lay opinion in place of

established acceptable medical authorities or treating sources.” Morseman v. Astrue,

571 F. Supp. 2d 390, 397 (W.D.N.Y. 2008) (citing Balsamo, 142 F.3d at 81).

       “While an ALJ is free to resolve issues of credibility as to lay testimony or to

choose between properly submitted medical opinions, he is not free to set his own

expertise against that of a physician who submitted an opinion to or testified before

him.” Balsamo, 142 F.3d at 81. That is because “an ALJ is not qualified to assess a

claimant’s RFC on the basis of bare medical findings.” Wilson v. Colvin, 2015 WL

1003933, at *21 (W.D.N.Y. Mar. 6, 2015) (citing Dailey v. Astrue, 2010 WL 4703599, at

*11 (W.D.N.Y. Oct. 26, 2010), report and recommendation adopted, 2010 WL 4703591

(W.D.N.Y. Nov. 19, 2010). As a general rule, “where the medical findings in the record

merely diagnose the claimant’s exertional impairments and do not relate those

diagnoses to specific residual functional capabilities,” the Commissioner “may not make

                                             3
         Case 6:19-cv-06904-LJV Document 22 Filed 01/04/21 Page 4 of 11




the connection himself.” Perkins v. Berryhill, 2018 WL 3372964, at * 3 (W.D.N.Y. July

11, 2018) (internal marks omitted) (citing Jermyn v. Colvin, 2015 WL 1298997, at *19

(E.D.N.Y. Mar. 23, 2015) (“[N]one of these medical sources assessed Plaintiff's

functional capacity or limitations, and therefore provide no support for the ALJ’s RFC

determination.”). Only in limited circumstances, such as “when the medical evidence

shows only minor physical impairments, [may] ‘an ALJ permissibly . . .render a

common[]sense judgment about functional capacity even without a physician’s

assessment.’” Perkins, 2018 WL 3372964, at * 3 (citing Wilson, 2015 WL 1003933, at

*21).

        Moreover, “[b]ecause a hearing on disability benefits is a non-adversarial

proceeding, the ALJ generally has an affirmative obligation to develop the administrative

record.” Perez v. Chater, 77 F.3d 41, 47 (2d Cir. 1996) (citing Echevarria v. Sec’y of

Health & Human Servs., 686 F.2d 751, 755 (2d Cir. 1982)). In fact, “an ALJ is under an

affirmative obligation to develop a claimant’s medical history ‘even when the claimant is

represented by counsel or . . . by a paralegal.’” Rosa v. Callahan, 168 F.3d 72, 79 (2d

Cir. 1999) (quoting Perez, 77 F.3d at 47). Thus, if a “transcript contains only diagnostic

evidence and no [supporting] opinion from a medical source about functional

limitations[, as a general rule,] the ALJ must recontact [an acceptable medical] source,

order a consultative examination, or have a medical expert testify at the hearing.”

Skupien v. Colvin, 2014 WL 3533425, at *6 (W.D.N.Y. July 16, 2014) (quoting Deskin v.

Comm’r of Soc. Sec., 605 F. Supp. 2d 908, 913 (N.D. Oh. 2008)). “Indeed, the

Commissioner’s regulations indicate that the ALJ may recontact any ‘medical source’

where the evidence of record is incomplete or inconsistent, including where the



                                             4
           Case 6:19-cv-06904-LJV Document 22 Filed 01/04/21 Page 5 of 11




evidence is ‘ambiguous.’” Scott v. Berryhill, 2018 WL 4442882, at *4 (W.D.N.Y. Sept.

17, 2018) (citing 20 C.F.R. § 404.1520b(b)(2)(i)).

       Here, the ALJ disregarded several of these fundamental principles. A brief

summary of the medical evidence helps to explain that error.

       In November 2015, an X-ray showed “[m]ild degenerative changes” to Georgia’s

back. Docket Item 13-7 at 76. About four months later, Georgia went to the emergency

room complaining of back pain and was diagnosed with “[l]umbar pain with radiation

down [her] right leg.” Id. at 61-63. On April 6, 2016, Georgia began treatment at

Greater Rochester Orthopedics with Peter N. Capicotto, M.D. See id. at 92. Dr.

Capicotto observed that Georgia’s back pain “is made worse with prolonged standing,

prolonged sitting, bending, and lifting.” Id.; see also id. at 89. He recommended

injections, 4 see, e.g., id. at 91, and referred Georgia to a neurologist, Darrick J. Alaimo,

M.D, for a neuromuscular consultation and EMG, id. at 84-86.

       Dr. Alaimo examined Georgia on April 28, 2016. Id. at 86. He noted that

Georgia’s pain in her back and right leg felt “primarily [like] burning with maximum pain

intensity of 10/10, with 10 being the worst pain of [her] life.” See id. He found that

Georgia had “weakness in her right leg,” “pain with walking,” and “decreased balance,”

reporting that she “actually fell down some stairs yesterday [that is, the day before her

appointment,] when her right leg gave out.” See id.

       Although the record includes treatment notes from Dr. Capicotto, Dr. Alaimo, and

other providers, none of Georgia’s treating physicians submitted a medical source



       4Georgia also tried physical therapy and medication with no success. See
Docket Item 13-7 at 86, 91; Docket Item 13-13 at 28.

                                              5
             Case 6:19-cv-06904-LJV Document 22 Filed 01/04/21 Page 6 of 11




statement or addressed precisely how Georgia’s impairments affected her ability to

perform work-related functions. In fact, the only medical source statement in the record

is that of a consultant examiner, Harbinder Toor, M.D. 5 See Docket Item 13-2 at 26.

On August 12, 2016, Dr. Toor opined that Georgia “has moderate to marked limitation

standing, walking, bending, lifting [and] carrying” and that “[s]he has moderate limitation

sitting a long time.” Docket Item 13-7 at 73. The ALJ gave Dr. Toor’s opinion “limited

weight,” finding the terms “moderate” and “marked” to be too “vague and ambiguous for

the purposes of determining [Georgia’s] specific physical limitations.” Docket Item 13-2

at 26.

         Therefore, and notwithstanding Dr. Toor’s opinion, the ALJ found that Georgia

could perform sedentary work as long as she only “occasionally climb[s] ramps and

stairs, balance[s], stoop[s], kneel[s], and crawl[s],” and does not “crouch or climb

ladders, ropes[,] and scaffolds” or “work around unprotected heights or on uneven

terrain.” See Docket Item 13-2 at 24. Based on that RFC, the ALJ concluded that

Georgia could perform her past relevant work of a data clerk. See id. at 26. But no

physician or other medical provider opined about any of those specific limitations.

“Although there are many treatment notes in the record, they generally contain bare

medical findings and do not address or illuminate how [Georgia’s] impairments affect

her physical ability to perform work-related functions.” See Wilson, 2015 WL 1003933,


         5
         There is no evidence the ALJ attempted to solicit a medical source statement
from Dr. Capicotto, Dr. Alaimo, or any other medical provider or to recontact Dr. Toor.
While it appears that at least one of Georgia’s former treating physicians may no longer
have been available, see Docket Item 13-2 at 37, it is not clear to the Court whether that
included Dr. Capicotto and Dr. Alaimo. Regardless, there is no apparent reason why
the ALJ could not have recontacted Dr. Toor or solicited a medical opinion from a new
consultative examiner.

                                             6
           Case 6:19-cv-06904-LJV Document 22 Filed 01/04/21 Page 7 of 11




at *21. The ALJ thus necessarily relied on his own lay judgment to evaluate the medical

records and formulate the RFC. It is otherwise “unclear to the Court how the ALJ, who

is not a medical professional, came up with this highly specific RFC determination.”

See Perkins, 2018 WL 3372964, at *3 (citation omitted).

       Even worse, the RFC conflicts with Dr. Toor’s opinion, and the other medical

evidence, in significant ways. For example, an RFC of sedentary work—and the job of

data clerk, in particular—would require Georgia to sit for a full workday. 6 See 209.387-

022, Data-Examination Clerk, 1991 WL 671788 (Jan. 1, 2016). But Dr. Toor and Dr.

Capicotto both noted that Georgia had difficulty sitting for extended periods of time, see

13-7 at 71-73, 92; indeed, Dr. Toor explicitly opined that Georgia had a “moderate

limitation sitting a long time,” id. at 73. Limiting the weight given to that opinion simply

because it was too “vague and ambiguous,” 7 see Docket Item 13-2 at 26, and finding an

RFC to the contrary therefore misses the mark in two ways: the ALJ created an RFC out

of whole cloth with no medical opinion to support it, and the ALJ should have at least

recontacted Dr. Toor to resolve any vagueness or ambiguity. See Perkins, 2018 WL

3372964, at *3 (citing Jermyn, 2015 WL 1298997, at *19 (“[N]one of these medical

sources assessed Plaintiff's functional capacity or limitations, and therefore provide no

support for the ALJ’s RFC determination.”)); Scott, 2018 WL 4442882, at *4 (finding that


       6“[A] sedentary job is defined as one which involves sitting.” See 20 CFR §§
404.1567(a), 416.967(a); see also 209.387-022, Data-Examination Clerk, 1991 WL
671788 (“Sedentary work invoves [sic] sitting most of the time, but may involve walking
or standing for brief periods of time.”).
       7The ALJ did not discount Dr. Toor’s opinion because there were other medical
opinions to the contrary, nor did he identify specific medical evidence that conflicted with
the opinion. See Docket Item 13-2 at 26. Therefore, his giving the opinion “limited
weight,” see id., was itself error, see Balsamo, 142 F.3d at 81.

                                              7
        Case 6:19-cv-06904-LJV Document 22 Filed 01/04/21 Page 8 of 11




the ALJ erred in failing to recontact physician assistant to clarify “vague” medical

opinion).

       Along the same lines, the ALJ concluded that Georgia could occasionally

balance and stoop, see Docket Item 13-2 at 24, despite the fact that at least two

physicians found that her right leg sometimes gives out and causes her to fall, see

Docket Item 13-7 at 71 (Dr. Toor: “Sometimes she loses balance, the right leg gives

out.”); id. at 86 (Dr. Alaimo: “She actually fell down some stairs yesterday when her right

leg gave out.”). The ALJ did not reconcile that medical evidence with the RFC or with

the identified job of a data clerk which requires occasional stooping. See 209.387-022,

Data-Examination Clerk, 1991 WL 671788.

       Simply put, it is not clear to the Court how the ALJ was able to glean from the

bare medical data that the RFC would allow Georgia to perform sedentary work—or the

job of a data clerk, in particular—despite her impairments. Because the ALJ improperly

substituted his own lay opinion in formulating Georgia’s RFC, his decision is not

supported by substantial evidence and remand is required. See Sherry v. Berryhill,

2019 WL 441597, at *5 (W.D.N.Y. Feb. 5, 2019) (“The Court cannot conclude that there

was substantial evidence to support the ALJ’s RFC determination that plaintiff was

capable of light work with restrictions and is left without a clear indication of how the ALJ

reached the RFC determination without resorting to impermissible interpretation of raw

medical data.”); Perkins v. Berryhill, 2018 WL 3372964, at *4 (W.D.N.Y. July 11, 2018)

(“Without reliance on a medical source’s opinion or a function-by-function assessment

connecting the medical evidence to the RFC, the ALJ’s decision leaves the Court with




                                             8
           Case 6:19-cv-06904-LJV Document 22 Filed 01/04/21 Page 9 of 11




many unanswered questions and does not afford an adequate basis for meaningful

judicial review.”).

       The Commissioner argues that notwithstanding the ALJ’s criticism of Dr. Toor’s

opinion as vague and ambiguous, the “very restrictive RFC finding” is actually

“consistent with” Dr. Toor’s opinion. See Docket Item 19-1 at 11. In support of that

conclusion, the Commissioner notes that the limitation to sedentary work was

“[c]onsistent with moderate to marked limitations in standing and walking” and that the

ALJ “accounted for the bending limitation by restricting [Georgia] to occasional stooping

and kneeling and no crouching.” Id. at 11-12. 8 But that does not account for Dr. Toor’s

finding that Georgia was moderately limited “in sitting a long time,” see Docket Item 13-

7 at 73, clearly at odds with a sedentary job “defined as one which involves sitting,” see

20 CFR §§ 404.1567(a), 416.967(a). Similarly, the Commissioner asserts that because

Georgia’s past relevant work would allow her to “shift positions between sitting and

standing . . . every 30 minutes,” a “moderate limitation in sitting a long time,” as found

by Dr. Toor, “would not preclude performance of [Georgia’s] past relevant work.” See

Docket Item 19-1 at 12. But that ipse dixit by the Commissioner simply repeats and



       8 The Commissioner also asserts—twice, no less—that the ALJ found that
Georgia could “perform sedentary work except that she could lift 10 pounds
occasionally and less [than] 10 pounds frequently.” See Docket Item 19-1 at 10 (citing
“Tr. 23”); see also id. at 12 (citing same) (“The ALJ also limited [Georgia] to lifting 10
pounds occasionally and less than 10 pounds frequently . . .”). The page cited twice for
that proposition might be page 23 of Docket Item 13-2 or it might be page 23 of the
underlying record, Docket Item 13-2 at 24; either way, however, the page includes no
such language. See Docket Item 13-2 at 23-24. Likewise, the Commissioner asserts
that the ALJ found that Georgia could “sit for 6 hours in an 8-hour workday, and stand
and walk for 2 hours in an 8-hour workday.” Docket Item 19-1 at 10 (citing “Tr. 23”).
Despite spending considerable time searching for it, this Court could not find that
language either.

                                             9
        Case 6:19-cv-06904-LJV Document 22 Filed 01/04/21 Page 10 of 11




underscores the same error committed by the ALJ: it is unsupported by any medical

opinion or evidence and substitutes a lay conclusion for something requiring a medical

provider’s expertise.

       What is more, if the ALJ thought that he could not assess Dr. Toor’s medical

source statement because it was “vague and ambiguous,” see Docket Item 13-2 at 26,

then that created a gap in the record—a gap that the ALJ was obligated to fill by

recontacting the source, see Trumpower v. Colvin, 2015 WL 162991, at *14 (W.D.N.Y.

Jan. 13, 2015) (remanding “where the ALJ rejected Dr. Newman’s opinion in large part

because the ALJ found that it was incomplete [and] the ALJ had a duty to develop the

record by re[]contacting Dr. Newman for clarification regarding [the] foundation for [the]

opinion”) (citations omitted); Ashley v. Comm’r of Soc. Sec., 2014 WL 7409594, at *4

(N.D.N.Y. Dec. 30, 2014) (concluding that when a physician’s opinion suffered from

inconsistencies, conflicts, or ambiguities, “[t]he ALJ ought to have contacted the doctor

for clarification on his conclusion”). Thus, to the extent that the ALJ had questions

about Dr. Toor’s opinion, or found it too vague or unclear, the ALJ should have asked

for clarification, not minimized its value. See Scott, 2018 WL 4442882, at *4. But “the

ALJ made no attempt to obtain clarification” of what Dr. Toor meant by “moderate” or

“marked,” opting instead to discount the opinion and omit its limitations from the RFC.

See id. In sum, because Dr. Toor’s opinion was the only medical opinion in the record,

the ALJ’s rejection of the opinion created a gap in the record. And the ALJ’s failure to

fill that gap, either by recontacting Dr. Toor or ordering a new examination, is another

independent error warranting remand.




                                            10
          Case 6:19-cv-06904-LJV Document 22 Filed 01/04/21 Page 11 of 11




                                     CONCLUSION


         For the reasons stated above, the Commissioner’s motion for judgment on the

pleadings, Docket Item 19, is DENIED, and Georgia’s motion for judgment on the

pleadings, Docket Item 16, is GRANTED in part. The decision of the Commissioner is

VACATED, and the matter is REMANDED for further administrative proceedings

consistent with this decision.



         SO ORDERED.

Dated:         January 4, 2021
               Buffalo, New York



                                             /s/ Lawrence J. Vilardo
                                            LAWRENCE J. VILARDO
                                            UNITED STATES DISTRICT JUDGE




                                           11
